Citation Nr: 0908477	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO. 04-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a right hip disorder to 
include arthritis.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to 
November 1998.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran testified at a hearing before the undersigned 
conducted at the Board's central office in Washington, D.C. 
in March 2005.  A transcript of the hearing is of record.

This matter was previously before the Board and was remanded 
in August 2006 and September 2007.

By way of an August 2008 statement, the Veteran appears to be 
raising additional service connection claims for a right 
groin disorder, a skin rash disability, a cyst disorder, and 
a bilateral knee disorder.  These matters are hereby referred 
to the RO for appropriate development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

In May 2008, a VA examiner who examined the Veteran and his 
medical records, said that there was no evidence of 
degenerative arthritis seen on a magnetic resonance image 
(MRI) of the right hip taken in February 2007.
 
However, the record includes new relevant medical evidence 
that has not yet reviewed by the VA examiner or the RO.  In a 
January 2009 statement, the Veteran's representative 
requested that this matter be remanded to allow the RO to 
review this additional evidence.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2008).

The medical evidence recently added to the record consists of 
a June 2008 VA MRI report that shows that the Veteran has 
mild degenerative arthritis in his right hip.  This MRI 
report states that there was "no change" from the Veteran's 
previous MRI examination done in February 2007, although the 
February 2007 VA MRI shows that there was "no evidence of 
osteoarthritis" in the Veteran's right hip.  Given the 
apparent confusion in interpretation of the 2007 and 2008 MRI 
results, the Board believes that the May 2008 VA examiner (or 
another similarly qualified physician) should be asked to 
reconcile the conflicting opinions and clarify if the Veteran 
currently has arthritis of the right hip and, if so, if it is 
etiologically related to the finding of post-traumatic 
degenerative joint disease of the right hip noted in an 
undated service treatment record.  

Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification.  
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran's claims files are to be forwarded 
for review by the May 2008 VA examiner who is 
requested to specifically review the June 2008 
VA MRI report (showing mild osteoarthritis of 
the right hip and "no change" since the 
February 2007 MRI), the February 2007 VA MRI 
report (showing no evidence of osteoarthritis of 
the right hip), and the February 2005 VA x-ray 
report (showing mild to moderate degenerative 
changes of the hips).  If, and only if, the May 
2008 VA examiner is unavailable, should an 
opinion be requested from another similarly 
qualified VA medical specialist.  An examination 
may be conducted if deemed necessary, but is not 
required.  Based on a through review of the 
claims files and any examination findings, the 
examiner is to address the following.

a.	is it at least as likely as not (a degree 
of probability of 50 percent or higher) 
that the Veteran has arthritis of the right 
hip, or had arthritis of the right hip at 
any time since February 2002?  

b.	If the examiner determines that the Veteran 
had arthritis of the right hip at any point 
since February 2002, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed arthritis of 
the right hip is related to the Veteran's 
military service, including the finding of 
early post-traumatic degenerative joint 
disease of the right hip in noted an 
undated service treatment record (the 
relevant records are marked with pink 
colored "post-it" notes on the inside left 
side of the claims folder), or whether such 
an etiology or relationship is less than 
likely (i.e., less than a 50-50 
probability).

A rationale should be provided for all 
opinions expressed.  If the physician 
is unable to give an opinion with 
respect to the questions presented 
without resorting to speculation, an 
explanation at to why should be 
provided.  

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

2.	Then, the RO/AMC should readjudicate the 
veteran's claim for service connection for a 
right hip disorder to include arthritis.  If the 
benefits sought on appeal remain denied, the 
veteran should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issues on appeal 
since the July 2008 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




